Citation Nr: 0636714	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  96-51 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder to 
include as an undiagnosed condition related to the Persian 
Gulf War.

2.  Entitlement to an initial compensable evaluation for 
scar, keloid, left hand.

3.  Entitlement to an initial separate evaluation in excess 
of 10 percent for hypertension.

4.  Entitlement to an initial evaluation in excess of 30 
percent for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from August 1985 to June 1989, 
from January 1991 to May 1991, to include service in the 
Persian Gulf War Theater, and from May 1992 to September 
1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran testified 
at a video teleconference (VTC) in September 2003 before the 
undersigned Veterans Law Judge.

In November 1999, the Board remanded the issue concerning an 
increased rating for the left hand scar as well as, issues 
concerning service connection for cervical and lumbar spine 
disabilities.  In March 2004, the Board remanded the issues 
listed on the title page as well as, the issues concerning 
service connection for cervical and lumbar spine 
disabilities.  In July 2006, the RO granted service 
connection for cervical and lumbar spine disabilities.  
Therefore, the Board will not review those issues.  

In the August 2006 supplemental statement of the case (SSOC), 
the RO noted that the veteran submitted a notice of 
disagreement (NOD) to the September 2002 rating action that 
denied increased ratings for his bilateral knee disabilities.  
The RO determined that he failed to perfect timely appeals to 
these issues.  He has not noted disagreement with the RO's 
determination.  Therefore, the Board will not review the 
issues concerning increased ratings for the bilateral knee 
disabilities.  

The issue of service connection for a skin disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's left hand scar is manifested by no sequelae and 
does not cause any functional limitation or involve 
disfigurement or deep scarring.

2.  There is no evidence of diastolic pressure predominantly 
110 or more with definite symptoms.

3.  There is also no evidence of more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for service-connected keloid scar of the left hand 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002, 
2006).

2.  The criteria for the assignment of a higher disability 
evaluation in excess of 10 percent for hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2006).

3.  The criteria for the assignment of a higher disability 
evaluation in excess of 30 percent for hypertensive heart 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7007 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in June 2001, July 2002, February 2003, 
and April 2004.  The content of the notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Although the notices were not sent until after 
the initial rating denying the claims, the Board finds that 
any defect with respect to the timing of the required notice 
was harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.    

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent all notice 
has not been provided there is no prejudice to the appellant.  
The Board is not going to increase the rating herein, so 
there is no reason to provide information concerning 
effective dates.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Criteria and analysis for an increased rating for keloid scar 
of the left hand

Based on an inservice injury that required stitches to the 
left hand, service connection was granted for keloid scar of 
the left hand.  A noncompensable evaluation was assigned, 
which has remained in effect since then.

The report of the most recent VA examination in October 2004 
describes the scar as a 3.5 x 0.1-centimeter on the palmar 
aspect of the left hand.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran appealed the initial assignment of the evaluation 
for the service-connected disabilities and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002).  Generally, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to 
August 30, 2002, the Board may apply only the previous 
version of the rating criteria.  As of August 30, 2002, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

Under the previous rating criteria, a 10 percent rating may 
be assigned for a scar that is superficial, poorly nourished, 
and with repeated ulcerations or for a scar that is 
superficial and tender on painful on objective demonstration, 
under Diagnostic Codes 7803 or 7804, respectively.  In 
addition a scar may be evaluated based on limitation of 
function of the affected part under Code 7805.  38 C.F.R. § 
4.118 (2002).

Under the amended rating criteria, a 10 percent rating is 
assigned for a scar on other than the head, face, or neck, 
that are deep (associated with underlying soft tissue damage) 
or that cause limited motion with area or areas exceeding 6 
square inches (39 sq. cm.).  A 20 percent rating is award if 
the area or areas exceeds 12 square inches (77 sq. cm.).  
Diagnostic Code 7801.  If a scar on other than the head face 
or neck is superficial (not associated with soft tissue 
damage) and does not cause limited motion, a maximum 10 
percent rating is assigned if affecting an area or areas of 
144 square inches (929 sq. cm.) or greater.  Diagnostic Code 
7802.  A superficial and unstable (involving frequent loss of 
covering of skin over the scar) scar may be assigned a 
maximum 10 percent rating.  Diagnostic Code 7803.  Similarly, 
a scar that is superficial and painful on examination may be 
assigned a maximum 10 percent rating.  Diagnostic Code 7804.  
Finally, a scar may also be evaluated based on limitation of 
function of the affected part.  Diagnostic Code 7805.

Considering the evidence of record, the Board finds no basis 
for an increased rating for left hand scar under either 
version of the rating criteria.  The report of the VA 
examinations fail to demonstrate evidence of underlying soft 
tissue damage, associated limitation or motion, skin 
breakdown, tenderness, or other abnormality.  Thus, there is 
no evidence to support a rating greater than the existing 
evaluation. 38 C.F.R. § 4.7.  Accordingly, the Board finds 
that the preponderance of the evidence is against a 
compensable rating for the scar located on the left hand.  
38 C.F.R. § 4.3. 



Criteria and analysis for a higher rating for hypertension

A rating decision in March 2002 granted service connection 
for hypertension and assigned a 10 percent evaluation under 
the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  
This rating contemplates a 10 percent evaluation for 
hypertensive vascular disease (essential arterial 
hypertension) where the diastolic pressure is predominately 
100 or more.  A minimum of 10 percent is also assigned when 
continuous medication is shown necessary for the control of 
hypertension and there is a history of diastolic blood 
pressure of predominantly 100 or more.  Id.   A 20 percent 
evaluation requires diastolic pressure of predominately 110 
or more, with definite symptoms, and where there is a 
diastolic pressure of predominately 120 or more and 
moderately severe symptoms, a 40 percent evaluation is for 
assignment.  Id.  

VA clinical notes dated between 1998 and 2003 report 
diastolic pressure predominantly less than 90.  Although the 
May 2003 VA examination report noted elevated readings, they 
did not reach 110 and there is no evidence that the readings 
recorded during the appeal period are predominantly 110 or 
more.  The examiner at the May 2003 VA examination indicated 
that his hypertension was poorly-controlled by his 
medication.  However, there is no current evidence that his 
hypertension is currently not well-controlled.  VA 
examination report dated in November 2004 shows blood 
pressure readings of 125/80, 125/89, and 125/80.  Overall, 
the evidence does not indicate the presence of diastolic 
blood pressure of predominantly 110 or more, with definite 
symptoms.  As such, a rating in excess of 10 percent for the 
veteran's service-connected hypertension is not warranted 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7101.

Criteria and analysis for a higher rating for hypertensive 
heart disease

Under the current criteria for hypertensive heart disease, 
when a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray, a 
30 percent evaluation is warranted.  An evaluation of 60 
percent is warranted if there is more than one episode of 
acute congestive heart failure in the past year; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent evaluation is warranted if 
there is documented coronary artery disease resulting in 
chronic congestive heart failure; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7007.

Note 2 to 38 C.F.R. § 4.104 provides that "[o]ne MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used."

The Board notes that there is no evidence of congestive heart 
failure or any evidence that workload of greater than 3 METs 
but not greater than 5 METs.  The report of the VA Bruce 
protocol conducted in January 1999 shows that he reached a 
workload of 13.4 METs.  A VA examination report dated in 
October 2001 noted that a stress test was conducted, which 
showed that he reached METs of 10.  At the VA examination 
that was conducted in November 2004, the estimated exercise 
tolerance was 5-7 METs.  

Further it is not shown that he had left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, so 
as to warrant assignment of the next higher, 60 percent, 
evaluation.  While an August 1998 myocardial perfusion study 
revealed left ventricular ejection of 48 percent, the 
examiner noted that qualitatively left ventricular ejection 
faction appeared greater than 48 percent.  Moreover, since 
then, the left ventricular ejection fraction has been above 
50 percent.  A September 1998 cardiac catherization was 
normal.  The left ventriculogram performed at this time 
showed hyperdynamic left ventricle with apical cavity 
obliteration.  The estimated ejection fraction was 75 
percent.  A January 1999 VA echocardiogram revealed an 
ejection fraction of 81 percent.  An October 2001 VA 
echocardiogram revealed an ejection fraction of 70 percent.  
A November 2004 VA echocardiogram showed an ejection fraction 
in the range of 50 to 65 percent along with mild mitral 
regurgitation and normal right and left ventricular function.  
It was reported that a September 2004 VA study revealed left 
ventricular hypertrophy with abnormal repolarization, 
occasional PVCs and bilateral enlargement.  Cardiac 
catherization also performed in September 2004 disclosed 
normal coronary arteries.  The Board does not find that the 
preponderance of the evidence shows that a higher evaluation 
is warranted.  


ORDER

An evaluation in excess of 0 percent for keloid scar of the 
left hand is denied.

An evaluation in excess of 10 percent for hypertension is 
denied.

An evaluation in excess of 30 percent for hypertensive heart 
disease is denied.


REMAND

As referred to above, the Board remanded this case in March 
2004.  The Board requested VA examination.  The Board 
requested that the examiner review the C-file and render an 
opinion as to whether a skin disorder was related to active 
service or Gulf War.  VA examinations were conducted in 
October 2004.  The diagnosis was panniculitis.  However, 
there is no opinion of record, regarding the etiology of the 
veteran's diagnosed skin disorder.  Therefore, further 
medical opinion is needed.

In the prior Remand, it was also noted that the veteran 
reported (at a March 2003 VA examination) that he was 
receiving medical care for his skin disorder from "Dr. Dina 
Grice."  This physician reportedly diagnosed prurigo 
viodulans.  In the prior Remand, the Board requested that the 
RO attempt to obtain any medical records of treatment for the 
veteran's skin disorder.  The veteran did not provide the 
necessary documents to obtain these records.  The RO should 
make another attempt to obtain these records. 

The United States Court of Appeals for Veterans Claims 
(Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) 
that a Remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  A review of the record and opinion by a 
medical professional is needed.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request him to update the list of the 
doctors and health care facilities that 
have treated him for his skin disorder, 
including Dr. Grice.  If information is 
provided in sufficient detail, the RO 
should make arrangements to obtain all 
the records of the treatment afforded to 
the veteran from all the sources listed 
by him that are not already on file.  All 
information obtained should be made part 
of the file. 

2.  The RO should make arrangements with 
the Columbia, South Carolina, VA medical 
facility for the veteran's claims folder 
to be forwarded to the examiner who 
conducted the VA examination in October 
2004 or, if unavailable, to another 
appropriate VA reviewer in order to 
review the claims folder, to include any 
additional evidence.  If additional 
examination is needed to respond to the 
questions, such examination should be 
scheduled.  In an addendum, the reviewer 
should provide an opinion as to whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better) 
that the veteran's skin disorder is 
related to the his service in the Gulf 
War, or the incident of tinea corponis, 
for which the service medical records 
reflect treatment in August 1985.  If 
this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The rationale for any opinion 
expressed should be included in the 
report.  The claims folder should be made 
available to the reviewer for review in 
conjunction with the addendum, and the 
reviewer should acknowledge such review 
in the report.  If the reviewer deems 
re-examination necessary, this should be 
done.

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a SSOC. 
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


